Citation Nr: 0416997	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to February 1970.  He died in April 2002.  The appellant is 
the veteran's surviving spouse.

The present appeal arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, denying service connection for a 
psychiatric disorder for purposes of accrued benefits.  

At a May 2003 hearing before an RO hearing officer, the 
appellant provided testimony addressing her accrued benefits 
claim.  A transcript of that hearing is contained within the 
claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  In this case, however, no 
notice has ever been provided to the appellant explaining 
VA's duty to assist and duty to notify under the above cited  
law.  Further, no notice has been provided to the appellant 
explaining what duties, if any, she has in substantiating her 
claim.

Therefore, this case is REMANDED for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
appellant must be told what evidence is 
necessary to substantiate her claim, what 
evidence, if any, VA will secure on her 
behalf, and what evidence, if any, she 
must submit herself.  The RO must address 
whether the appellant has been prejudiced 
by VA's failure to issue this notice 
prior to the adverse rating decision 
entered in July 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


